      6:20-cv-00832-TMC             Date Filed 02/24/20     Entry Number 1    Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


 B&B ELECTRICAL AND UTILITY
 CONTRACTORS, INC. and SOUTHERN                           Civil Action No.: ___________________
 ELECTRIC CORPORATION OF
 MISSISSIPPI,

                      Plaintiffs,
                                                                     COMPLAINT
        vs.                                                      [Jury Trial Requested]

 FLUOR ENTERPRISES, INC. and FLUOR
 DANIEL CARIBBEAN, INC.

                      Defendants.



       COME NOW Plaintiffs B&B Electrical and Utility Contractors, Inc. and Southern Electric

Corporation of Mississippi (collectively, the “Plaintiffs”), complaining of Defendants Fluor

Enterprises, Inc. and Fluor Daniel Caribbean, Inc. (collectively, the “Defendants”), and allege and

say as follows:

                              PARTIES, JURISDICTION & VENUE

       1.         Plaintiff B&B Electrical and Utility Contractors, Inc. (“B&B”) is a corporation

organized and existing under the laws of the State of Mississippi.

       2.         Plaintiff Southern Electric Corporation of Mississippi (“SEC”) is a corporation

organized and existing under the laws of the State of Mississippi.

       3.         Upon information and belief, Defendant Fluor Enterprises, Inc. (“Fluor

Enterprises”) is a corporation organized and existing under the laws of the State of California. At

all times pertinent hereto, Fluor Enterprises was authorized to conduct business in the State of

South Carolina and has maintained a principal place of business in Greenville, South Carolina.


{00478151.DOCX V. B551.026843;}                   1
      6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1        Page 2 of 15




       4.      Upon information and belief, Defendant Fluor Daniel Caribbean, Inc. (“Fluor

Daniel”) is a dissolved corporation formerly organized and existing under the laws of the State of

Delaware and authorized to conduct business in South Carolina. Fluor Daniel is a wholly owned

subsidiary of Fluor Enterprises. At all times pertinent hereto, it is believed that Fluor Enterprises

was transacting business as Fluor Daniel and that Fluor Enterprises exercised ownership,

management and/or control over the operation of Fluor Daniel (Fluor Enterprises and Fluor Daniel

are sometimes referred to collectively herein as “Fluor”).

       5.      Pursuant to the subject contracts from which this action arises, all parties hereto

have submitted to the personal jurisdiction of this Court and this action is governed by the laws of

the State of South Carolina.

       6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 as there is complete diversity between the Plaintiffs and the Defendants and the

amount in controversy exceeds Seventy-Five Thousand and 00/100 Dollars ($75,000.00).

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                               FACTS COMMON TO ALL CLAIMS

       8.      The subject matter of this action relates to a project commonly referred to as the

Puerto Rico Power Restoration Project involving the repair and restoration of the power grid in

Puerto Rico following Hurricane Irma and Hurricane Maria (the “Project”).

       9.      Upon information and belief, in or about 2017, the United States Army Corps of

Engineers (“USACE”) awarded Fluor Enterprises a contract to serve as a prime contractor for the

Project for work including the restoration, repair and replacement of structures and equipment

supporting the power grid in Puerto Rico (the “Prime Contract”).




{00478151.DOCX V. B551.026843;}                  2
      6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1        Page 3 of 15




        10.     Thereafter, Fluor sought to engage each of the Plaintiffs as subcontractors in

connection with Fluor’s performance of the Prime Contract.

        11.     On or about November 13, 2017, a meeting was conducted in Greenville, South

Carolina, at which representatives from Fluor and representatives from each of the Plaintiffs were

present, to negotiate the terms of such subcontracts between Fluor and the Plaintiffs for the Project.

        12.     Following this meeting, on or about November 20, 2017, Fluor Enterprises and

B&B entered into a subcontract, identified as Contract No. R11PR-90-KG0024, pursuant to which

B&B was to furnish certain labor, materials and equipment to Fluor for the Project (the “B&B

Subcontract”).

        13.     On the same date, Fluor Enterprises and SEC also entered into a subcontract,

identified as Contract No. R1PR-90-KG0023, pursuant to which SEC was to furnish certain labor,

materials and equipment to Fluor for the Project (the “SEC Subcontract”). The SEC Subcontract

is substantially the same as the B&B Subcontract (the SEC Subcontract and the B&B Subcontract

are referred to collectively herein as the “Subcontracts”).

        14.     The Subcontracts were subsequently assigned from Fluor Enterprises to Fluor

Daniel. Upon information and belief, following the assignments of the Subcontracts to Fluor

Daniel, Fluor Enterprises, as the parent corporation of Fluor Daniel, continued to exercise

substantial control over the performance of the Subcontracts by Fluor pursuant to its complete

ownership, management and/or operation of Fluor Daniel.

        15.     Pursuant to the Subcontracts, Plaintiffs were required to provide certain labor and

materials to Fluor for the Project and to secure and provide certain specialized equipment to Fluor

for use at the Project.




{00478151.DOCX V. B551.026843;}                   3
      6:20-cv-00832-TMC            Date Filed 02/24/20    Entry Number 1        Page 4 of 15




       16.     In December 2017, at Fluor’s direction, the Plaintiffs promptly initiated

performance of the Subcontracts and mobilized the required labor, materials and equipment to the

Project location in Puerto Rico.

       17.     Between December of 2017 and April of 2018, Plaintiffs furnished labor, materials

and equipment to Fluor for the Project as required and in full performance of Plaintiffs’ obligations

under the Subcontracts.

       18.     In addition, during that period, Plaintiffs further furnished such additional labor,

materials and equipment, and incurred such additional costs for the Project, as was requested by

Fluor and for which Fluor promised Plaintiffs would receive full and fair compensation.

       19.     In connection therewith, Plaintiffs timely and properly submitted invoices to Fluor

reflecting amounts due and owing to Plaintiffs in accordance with the terms of the Subcontracts.

       20.     However, with respect to several such invoices that were properly submitted by

Plaintiffs, Fluor has failed and refused to make full payment of the invoice as required by the

Subcontracts and pursuant to Fluor’s promises to Plaintiffs, and an outstanding balance remains

due and owing from Fluor.

       21.     As of the date of this Complaint, the following respective balances are due and

owing to Plaintiffs under the Subcontracts: (1) a principal amount of One Million Thirty-Six

Thousand Eight Hundred Fifty-Eight and 98/100 Dollars ($1,036,858.98) remains due and owing

to B&B from Fluor under the B&B Subcontract; and (2) a principal amount of Two Million Ninety-

Six Thousand Three Hundred Sixteen and 89/100 Dollars ($2,096,316.89) remains due and owing

to SEC from Fluor under the SEC Subcontract.

       22.     Plaintiffs timely, properly and fully performed their obligations under the

Subcontracts, duly invoiced for such performance in accordance with the terms of the



{00478151.DOCX V. B551.026843;}                  4
      6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1       Page 5 of 15




Subcontracts, and are entitled to receive full payment on the amounts due and owing to them under

the Subcontracts.

          23.   Notwithstanding the foregoing, and despite repeated demands by Plaintiffs, Fluor

has failed and refused to fully compensate Plaintiffs for the labor, materials and equipment

furnished by Plaintiffs to Fluor for the Project and to pay the outstanding balances justly due to

the Plaintiffs under the Subcontracts.

                                  FIRST CAUSE OF ACTION
                                   Breach of Contract [B&B]

          24.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          25.   The B&B Subcontract was entered into for good and valuable consideration and

constitutes a legally binding agreement.

          26.   B&B timely and fully performed its contractual obligations under the B&B

Subcontract and properly submitted invoices to Fluor reflecting amounts due and owing to it under

the B&B Subcontract.

          27.   Fluor breached its obligations under the B&B Subcontract by failing to pay B&B

in full for the amounts set forth in its invoices which are owed under the B&B Subcontract.

          28.   Despite B&B’s reasonable demands for payment of the balance due under the B&B

Subcontract, Fluor has unreasonably failed and refused to make payment of the outstanding

balance justly due and owing to B&B under the B&B Subcontract in the principal amount of One

Million Thirty-Six Thousand Eight Hundred Fifty-Eight and 98/100 Dollars ($1,036,858.98).

          29.   Fluor’s failure and refusal to pay the outstanding balance due and owing to B&B

under the B&B Subcontract constitutes a material breach of the B&B Subcontract.




{00478151.DOCX V. B551.026843;}                  5
      6:20-cv-00832-TMC           Date Filed 02/24/20     Entry Number 1       Page 6 of 15




          30.   Furthermore, by unjustifiably refusing to make payment of amounts justly due to

B&B under the B&B Subcontract, Fluor has also breached the implied covenant of good faith and

fair dealing with respect to the B&B Subcontract.

          31.   As a direct and proximate result of Fluor’s breach(es) of the B&B Subcontract,

B&B has been damaged in such sums as shall be proven at a trial of this matter, including, without

limitation, the principal amount of at least One Million Thirty-Six Thousand Eight Hundred Fifty-

Eight and 98/100 Dollars ($1,036,858.98), plus interest and costs, including reasonable attorney’s

fees, as allowable by law.

                                  SECOND CAUSE OF ACTION
                             In the Alternative, Quantum Meruit [B&B]

          32.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          33.   The labor, materials and equipment furnished by B&B to Fluor for the Project were

requested, accepted and used by Fluor for the purpose of fulfilling Fluor’s obligations under the

Prime Contract.

          34.   B&B furnished such labor, materials and equipment to Fluor for the Project under

circumstances from which it was clear that B&B had a reasonable expectation to be paid for the

same and did not do so gratuitously.

          35.   The reasonable and fair value of the labor, materials and equipment furnished by

B&B to Fluor for the Project is in the principal amount of at least One Million Thirty-Six Thousand

Eight Hundred Fifty-Eight and 98/100 Dollars ($1,036,858.98).

          36.   Fluor has failed to pay B&B the reasonable and fair value of the labor, materials

and equipment furnished by B&B to Fluor for the Project and, as a result, Fluor has become

unjustly enriched at the expense of B&B.

{00478151.DOCX V. B551.026843;}                  6
      6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1       Page 7 of 15




          37.   Based upon and due to the foregoing, B&B alternatively seeks and is entitled to

recover from the Defendants in quantum meruit for the reasonable and fair value of the labor,

materials and equipment furnished by B&B to Fluor for the Project for which B&B has not been

paid in the principal amount of One Million Thirty-Six Thousand Eight Hundred Fifty-Eight and

98/100 Dollars ($1,036,858.98)

                                  THIRD CAUSE OF ACTION
                                 S.C. Code Ann. § 27-1-15 [B&B]

          38.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          39.   By letter dated December 20, 2019, B&B sent Fluor a final demand for payment of

the amounts owed to it and, in accordance with S.C. Code Ann. § 27-1-15, a formal demand for

Fluor to conduct a reasonable and fair investigation of the merits of B&B’s claim and to pay the

claim or whatever portion of the claim is determined to be valid (the “B&B Demand Letter”). A

copy of the B&B Demand Letter is attached hereto as Exhibit A and incorporated herein by

reference.

          40.   Upon information and belief, Fluor has failed to make a fair and reasonable

investigation of the merits of B&B’s claim and has unreasonably refused to pay B&B’s claim, or

any undisputed portion thereof, as set forth in the B&B Demand Letter.

          41.   As a result of Fluor’s failure to comply with its obligations under S.C. Code Ann.

§ 27-1-15, Fluor is liable to B&B for the costs of this action, including B&B’s attorney’s fees, and

interest at the judgment rate.

                                 FOURTH CAUSE OF ACTION
                                  Promissory Estoppel [B&B]




{00478151.DOCX V. B551.026843;}                  7
      6:20-cv-00832-TMC           Date Filed 02/24/20     Entry Number 1       Page 8 of 15




          42.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          43.   Fluor made repeated and unambiguous promises to compensate B&B for the labor,

materials and equipment it rendered to the Project, and additional costs incurred by B&B for the

Project, as requested by Fluor.

          44.   Fluor was aware and was able to foresee B&B’s reliance upon the guarantees of

payment for labor, materials and equipment that would be utilized, and costs that would be

incurred, to comply with Fluor’s demands.

          45.   As a direct result of Fluor’s failure to adhere to these promises to compensate B&B

for the labor, materials, equipment and additional costs incurred, B&B has been damaged in such

sums as shall be proven at a trial of this matter, but not less than Seventy-Five Thousand and

00/100 Dollars ($75,000.00).

                                   FIFTH CAUSE OF ACTION
                                    Breach of Contract [SEC]

          46.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          47.   The SEC Subcontract was entered into for good and valuable consideration and

constitutes a legally binding agreement.

          48.   SEC timely and fully performed its contractual obligations under the SEC

Subcontract and properly submitted invoices to Fluor reflecting amounts due and owing to it under

the SEC Subcontract.

          49.   Fluor breached its obligations under the SEC Subcontract by failing to pay SEC in

full for the amounts set forth in its invoices which are owed under the SEC Subcontract.




{00478151.DOCX V. B551.026843;}                  8
      6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1       Page 9 of 15




          50.   Despite SEC’s reasonable demands for payment of the balance due under the SEC

Subcontract, Fluor has unreasonably failed and refused to make payment of the outstanding

balance justly due and owing to SEC under the SEC Subcontract in the principal amount of Two

Million Ninety-Six Thousand Three Hundred Sixteen and 89/100 Dollars ($2,096,316.89).

          51.   Fluor’s failure and refusal to pay the outstanding balance due and owing to SEC

under the SEC Subcontract constitutes a material breach of the SEC Subcontract.

          52.   Furthermore, by unjustifiably refusing to make payment of amounts justly due to

SEC under the SEC Subcontract, Fluor has also breached the implied covenant of good faith and

fair dealing with respect to the SEC Subcontract.

          53.   As a direct and proximate result of Fluor’s breach(es) of the SEC Subcontract, SEC

has been damaged in such sums as shall be proven at a trial of this matter, including, without

limitation, the principal amount of at least Two Million Ninety-Six Thousand Three Hundred

Sixteen and 89/100 Dollars ($2,096,316.89), plus interest and costs, including reasonable

attorney’s fees, as allowable by law.

                                  SIXTH CAUSE OF ACTION
                           In the Alternative, Quantum Meruit [SEC]

          54.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          55.   The labor, materials and equipment furnished by SEC to Fluor for the Project were

requested, accepted and used by Fluor for the purpose of fulfilling Fluor’s obligations under the

Prime Contract.

          56.   SEC furnished such labor, materials and equipment to Fluor for the Project under

circumstances from which it was clear that SEC had a reasonable expectation to be paid for the

same and did not do so gratuitously.

{00478151.DOCX V. B551.026843;}                  9
     6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1        Page 10 of 15




          57.   The reasonable and fair value of the labor, materials and equipment furnished by

SEC to Fluor for the Project is in the principal amount of at least Two Million Ninety-Six Thousand

Three Hundred Sixteen and 89/100 Dollars ($2,096,316.89).

          58.   Fluor has failed to pay SEC the reasonable and fair value of the labor, materials and

equipment furnished by SEC to Fluor for the Project and, as a result, Fluor has become unjustly

enriched at the expense of SEC.

          59.   Based upon and due to the foregoing, SEC alternatively seeks and is entitled to

recover from the Defendants in quantum meruit for the reasonable and fair value of the labor,

materials and equipment furnished by SEC to Fluor for the Project for which SEC has not been

paid in the principal amount of Two Million Ninety-Six Thousand Three Hundred Sixteen and

89/100 Dollars ($2,096,316.89).

                                SEVENTH CAUSE OF ACTION
                                 S.C. Code Ann. § 27-1-15 [SEC]

          60.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          61.   By letter dated December 20, 2019, SEC sent Fluor a final demand for payment of

the amounts owed to it and, in accordance with S.C. Code Ann. § 27-1-15, a formal demand for

Fluor to conduct a reasonable and fair investigation of the merits of SEC’s claim and to pay the

claim or whatever portion of the claim is determined to be valid (the “SEC Demand Letter”). A

copy of the SEC Demand Letter is attached hereto as Exhibit B and incorporated herein by

reference.

          62.   Upon information and belief, Fluor has failed to make a fair and reasonable

investigation of the merits of SEC’s claim and has unreasonably refused to pay SEC’s claim, or

any undisputed portion thereof, as set forth in the SEC Demand Letter.

{00478151.DOCX V. B551.026843;}                  10
     6:20-cv-00832-TMC            Date Filed 02/24/20    Entry Number 1       Page 11 of 15




          63.   As a result of Fluor’s failure to comply with its obligations under S.C. Code Ann.

§ 27-1-15, Fluor is liable to SEC for the costs of this action, including SEC’s attorney’s fees, and

interest at the judgment rate.

                                  EIGHTH CAUSE OF ACTION
                                    Promissory Estoppel [SEC]

          64.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          65.   Fluor made repeated and unambiguous promises to compensate SEC for the labor,

materials and equipment it rendered to the Project, and additional costs incurred by SEC for the

Project, as requested by Fluor.

          66.   Fluor was aware and was able to foresee SEC’s reliance upon the guarantees of

payment for labor, materials and equipment that would be utilized, and additional costs that would

be incurred, to comply with Fluor’s demands.

          67.   As a direct result of Fluor’s failure to adhere to these promises to compensate SEC

for the labor, materials, equipment and additional costs incurred, SEC has been damaged in such

sums as shall be proven at a trial of this matter, but not less than Seventy-Five Thousand and

00/100 Dollars ($75,000.00).

                                   NINTH CAUSE OF ACTION
                                  Breach of Bailment Duty [SEC]

          68.   The preceding paragraphs of this Complaint are hereby realleged as if fully restated

herein.

          69.   In connection with the mobilization of SEC’s equipment to the location of the

Project in Puerto Rico, as required for the performance of the SEC Subcontract, at Fluor’s request




{00478151.DOCX V. B551.026843;}                  11
     6:20-cv-00832-TMC           Date Filed 02/24/20     Entry Number 1       Page 12 of 15




and direction, SEC delivered its equipment to Fluor at certain designated ports in the United States

for transportation to Puerto Rico.

       70.     Likewise, in connection with the later demobilization of SEC’s equipment from the

Project, at Fluor’s request and direction, SEC again delivered the equipment to Fluor at certain

designated ports in Puerto Rico for transportation back to the United States by Fluor where it would

be returned to SEC.

       71.     Pursuant to the foregoing, SEC delivered its equipment to Fluor’s exclusive care,

custody and control for transportation to and from Puerto Rico, and Fluor accepted SEC’s

equipment into its exclusive care, custody and control for and during transportation to and from

Puerto Rico.

       72.     In connection therewith, SEC entrusted its equipment to Fluor for the purpose of

effecting the safe, careful and supervised transportation of the equipment to and from Puerto Rico.

       73.     Based upon and due to the foregoing, a condition of bailment or constructive

bailment existed between SEC and Fluor with respect to the equipment delivered by SEC to Fluor’s

care, custody and control for the purpose of transporting the equipment to and from Puerto Rico,

which transportation was for the mutual benefit of both SEC and Fluor.

       74.     As such, Fluor had an obligation to use reasonable care to safeguard SEC’s

equipment during the period in in which the equipment was entrusted to Fluor’s care, custody and

control for transportation and to return it to SEC in substantially the same condition as received.

       75.     However, while SEC’s equipment was in Fluor’s care, custody and control and

being transported back to the United States, several pieces of equipment were damaged due to acts

and omissions on the part of Fluor and/or Fluor’s agents, employees, representatives or other

parties under Fluor’s control.



{00478151.DOCX V. B551.026843;}                  12
     6:20-cv-00832-TMC          Date Filed 02/24/20      Entry Number 1        Page 13 of 15




        76.     By failing to safely keep and care for the equipment while it was in Fluor’s care,

custody and control and by failing to return the equipment to SEC in the same good order and

condition as at the time Fluor accepted care, custody and control of the equipment, Fluor violated

its obligations as bailee.

        77.     As a direct and proximate result of the Fluor’s violation(s) of its duties as bailee,

SEC has been damaged in such sums as shall be proven at a trial of this matter, but not less than

Seventy-Five Thousand and 00/100 Dollars ($75,000.00).

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray this Court for the following relief:

        1.      That B&B have and recover judgment from Defendants on the First Cause of

Action, and be awarded damages in the principal amount of One Million Thirty-Six Thousand

Eight Hundred Fifty-Eight and 98/100 Dollars ($1,036,858.98), plus interest and costs, including

reasonable attorney’s fees, as allowable by law;

        2.      In the alternative, under the Second Cause of Action, that B&B have and recover

from Defendants in quantum meruit the sum of not less than One Million Thirty-Six Thousand

Eight Hundred Fifty-Eight and 98/100 Dollars ($1,036,858.98), as the reasonable and fair value of

the labor, materials and equipment furnished by B&B, as set forth herein, plus interest and costs,

including reasonable attorney’s fees, as allowable by law;

        3.      Under the Third Cause of Action, and pursuant to S.C. Code Ann. § 27-1-15, that

Defendants be held liable to B&B for the costs of this action, including B&B’s attorney’s fees,

and interest at the judgment rate;




{00478151.DOCX V. B551.026843;}                  13
     6:20-cv-00832-TMC           Date Filed 02/24/20      Entry Number 1        Page 14 of 15




       4.      That B&B have and recover judgment from Defendants on the Fourth Cause of

Action, and be awarded damages in the amount proven at the trial of this matter, plus interest and

costs, including reasonable attorney’s fees, as allowable by law

       5.      That SEC have and recover judgment from Defendants on the Fifth Cause of

Action, and be awarded damages in the principal amount of Two Million Ninety-Six Thousand

Three Hundred Sixteen and 89/100 Dollars ($2,096,316.89), plus interest and costs, including

reasonable attorney’s fees, as allowable by law;

       6.      In the alternative, under the Sixth Cause of Action, that SEC have and recover from

Defendants in quantum meruit the sum of not less than Two Million Ninety-Six Thousand Three

Hundred Sixteen and 89/100 Dollars ($2,096,316.89), as the reasonable and fair value of the labor,

materials and equipment furnished by SEC, as set forth herein, plus interest and costs, including

reasonable attorney’s fees, as allowable by law;

       7.      Under the Seventh Cause of Action, and pursuant to S.C. Code Ann. § 27-1-15, that

Defendants be held liable to SEC for the costs of this action, including SEC’s attorney’s fees, and

interest at the judgment rate;

       8.      That SEC have and recover judgment from Defendants on the Eighth Cause of

Action, and be awarded damages in the amount proven at the trial of this matter, plus interest and

costs, including reasonable attorney’s fees, as allowable by law

       9.      That SEC have and recover judgment from Defendants on the Ninth Cause of

Action, and be awarded damages in the amount proven at the trial of this matter, plus interest and

costs, including reasonable attorney’s fees, as allowable by law;

       10.     That the costs of this action be taxed against the Defendants;

       11.     For a trial by jury on all issues so triable; and



{00478151.DOCX V. B551.026843;}                   14
    6:20-cv-00832-TMC        Date Filed 02/24/20      Entry Number 1       Page 15 of 15




      12.    For such other and further relief and this Court deems just and proper.



      This the 24th day of February, 2020.



                                             HAMILTON STEPHENS
                                             STEELE + MARTIN, PLLC


                                    By:      /s/ Tracy T. James
                                             Tracy T. James (SC Bar No. 73613)
                                             525 N. Tryon Street, Suite 1400
                                             Charlotte, North Carolina 28205
                                             Telephone: (704) 344-1117
                                             Facsimile: (704) 344-1483
                                             Email: tjames@lawhssm.com
                                             Attorney for Plaintiffs




{00478151.DOCX V. B551.026843;}                15
